TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00550-CV



                                    In re James John Palermo


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relator James John Palermo has filed a petition for writ of mandamus, seeking

relief from an order signed by the trial court ten months ago, on October 23, 2007, modifying a prior

custody order. See Tex. R. App. P. 52.8. That order was a final, appealable order, subject to

the procedural rules applied to other appeals.        See Bilyeu v. Bilyeu, 86 S.W.3d 278, 280

(Tex. App.—Austin 2002, no pet.) (“In a suit to modify a SAPCR, . . . the original decree remains

final and a new final order results from the modification proceeding.”); In re N.J.G., 980 S.W.2d
764, 766-67 (Tex. App.—San Antonio 1998, no pet.) (“The Texas Family Code permits a party to

appeal ‘a final order’ in a suit affecting the parent-child relationship.”). Thus, to attack the order,

Palermo had to file a notice of appeal within the usual appellate deadlines. See Tex. R. App. P. 26.1.

We deny the petition for writ of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: September 5, 2008